NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JACINTO CHAVEZ-CORIO,                           No.    15-70166

                Petitioner,                     Agency No. A206-407-352

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 24, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Jacinto Chavez-Corio, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo whether a

petitioner has been afforded due process. Ibarra-Flores v. Gonzales, 439 F.3d 614,

620 (9th Cir. 2006). We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      The record does not support Chavez-Corio’s contention that the agency

“engaged in a de facto adverse credibility finding . . . tainting their analysis and

prejudicing” him. In any event, the agency’s determination did not turn on

Chavez-Corio’s credibility.

      Chavez-Corio’s withholding of removal claim fails because substantial

evidence supports the agency’s conclusion that he failed to establish he would be

persecuted on account of a protected ground. He remained without incident in

Guatemala for three years after his father was murdered. Moreover, his three

sisters, who now co-own the land with the petitioner, still live there without having

had any problems since relocation. Considered in this light, the IJ and the BIA

correctly determined that his alleged fear of future persecution based on his



      1
         Chavez-Corio does not challenge the agency’s conclusion that his asylum
application was untimely.

                                           2                                     15-70166
ownership of inherited land was not plausible. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“An

applicant’s claim of persecution upon return is weakened, even undercut, when

similarly situated family members continue to live in the country without incident

or when the applicant has returned to the country without incident.”) (citations

omitted), superseded by statute on other grounds as stated in Ramadan v.

Gonzalez, 479 F.3d 646, 650 (9th Cir. 2007).

      Although the government contends that Chavez-Corio waived any challenge

to the agency’s determination that he is not eligible for CAT protection by failing

to adequately brief the issue, we have discretion to review that determination. See

Alcaraz v. INS, 384 F.3d 1150, 1161 (9th Cir. 2004). Substantial evidence

supports the agency’s denial of CAT protection because Chavez-Corio failed to

show it is more likely than not that he will be tortured by or with the consent or

acquiescence of the government if returned to Guatemala. See Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3                                    15-70166